DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/9/2022 has been entered.
 
Allowable Subject Matter

Claims 1-10 and 12-21 are allowed.
The following is an examiner’s statement of reasons for allowance:

Re claims 1-10 and 12-21, the amendments made to the claims and the arguments presented by the applicant are sufficient to overcome the prior art of record.  Therefore, the previous art rejections are no longer applicable to the claims.
Re claims 1-8, the prior art fails to teach or suggest, an image sensing device having the specific configurations disclosed in claims 1-8 wherein the image sensing device comprises: a light detection circuit coupled between a low voltage terminal and a first node; a first transmission circuit coupled between the first node and a second node, and suitable for transmitting the first charges, which are generated from the light detection circuit, to the second node during the first time period; a storage circuit coupled between the second node and a third node; a first coupling circuit coupled between the third node and a high voltage terminal, and suitable for electrically coupling the high voltage terminal to the third node during the first time period; a second transmission circuit coupled between the third node and the first node, and suitable for transmitting the second charges, which are generated from the light detection circuit, to the third node during the second time period; and a second coupling circuit coupled between the second node and the high voltage terminal, and suitable for electrically coupling the high voltage terminal to the second node during the second time period.

Re claims 9-10, 12-16 and 21, the prior art fails to teach or suggest, an image sensing device having the specific configurations disclosed in claims 9-10, 12-16 and 21 wherein the image sensing device comprises: a light emitter enabled during a first time period of first and second time periods, and suitable for emitting emitted light to a subject during the first time period; a light receiver enabled during the first time period and a second time period, and suitable for receiving first incident light during the first time period and second incident light during the second time period; and at least one pixel including a storage circuit coupled between a second node and a third node, and suitable for generating a pixel signal corresponding to charges of the storage circuit, wherein first charges corresponding to the first incident light are transmitted to the storage circuit through the second node and second charges corresponding to the second incident light are transmitted to the storage circuit through the third node.

Re claims 17-20, the prior art fails to teach or suggest, an operating method of an image sensing device having the specific configurations disclosed in claims 17-20 wherein the operating method comprises: transmitting first charges, which are generated from a light detection circuit, to a second node coupled to one terminal of a storage circuit, during a first time period, in which emitted light is emitted to a subject; storing the first charges, which are transmitted to the second node, in a storage circuit; transmitting second charges, which are generated from the light detection circuit, to a third node coupled to the other terminal of the storage circuit, during a second time period, in which the emitted light is not emitted to the subject; and subtracting the second charges, which are transmitted to the third node, from the first charges stored in the storage circuit.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly L. Jerabek whose telephone number is (571) 272-7312.  The examiner can normally be reached on Monday - Friday (8:00 AM - 5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached at (571) 272-7495.  The fax phone number for submitting all Official communications is (571) 273-7300.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the Examiner at (571) 273-7312.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/KELLY L JERABEK/Primary Examiner, Art Unit 2699